Citation Nr: 1125136	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  99-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic pain syndrome from previous rectal abscess, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to August 1977.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1998 decision by the RO which granted service connection for chronic pain syndrome from previous rectal abscess and assigned a 10 percent evaluation; effective from September 11, 1997, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  A personal hearing at the RO was held in October 1999.  The Board remanded the appeal for additional development in December 2003, April 2008, and June 2009.  In October 2009, a hearing was held at the RO before the undersigned member of the Board.  The Board remanded the appeal for additional development in November 2009.  

FINDING OF FACT

Since service connection was established, the Veteran's post surgical rectal abscess scar is not objectively shown to be tender, painful, superficial, poorly nourished, with repeated ulceration, cover an areas of at least 12 square inches (77 square centimeters), or cause any functional limitation.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for chronic pain syndrome from previous rectal abscess are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.118, Part 4, Diagnostic Code 7899-7804 (effective before and after August 30, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claim was received by VA prior to the enactment of VCAA, and he was not provided with appropriate notice under the aforementioned law prior to initial adjudication of the issue on appeal.  However, this is not prejudicial to the Veteran, as he was subsequently provided adequate notice, the claim was readjudicated, and supplemental statements of the case (SSOC) were promulgated, most recently in November 2010.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, based on the communications from the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, it is reasonable to expect that he understands what is needed to prevail.  

The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  Additionally, the Veteran was examined by VA during the pendency of the appeal.  He also testified at an RO hearing in October 1999, and at the RO before the undersigned.  In November 2009, the Board remanded the appeal for an examination.  However, the Veteran did not report for the examination, and has not contacted VA to request to be rescheduled.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on the merits of his claim, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Factual Background & Analysis

The Veteran contends that he has a stabbing-like pain in the area of the surgical scar from excision of a rectal abscess several times a day and believes that the 10 percent evaluation currently assigned for a tender and painful scar is inadequate.  

As noted above, service connection was established for chronic pain syndrome from previous rectal abscess by the RO in September 1998; effective from the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  The Veteran was assigned a 10 percent evaluation for a tender and painful scar under Diagnostic Code (DC) 7899-7804, based on a service separation examination report, which noted a status post scar in the anus area from fistula abscess drainage in service and evidence of a scar residual on VA examination in 1998.  The service records showed no evidence of infection or other abnormalities associated with the surgical excision or any additional problems or complications.  In fact, the Veteran made no mention of the abscess scar on a Report of Medical History for separation from service in August 1977 and specifically denied any problems from piles, rectal disease, cysts, tumors or other growths.  Further, no pertinent abnormalities were noted on examination at that time, other than the nondescript scar.  

On VA scar examination in August 1998, the Veteran reported that he had a rectal abscess drained in service when he was 18 years old, but denied any residual pain.  On examination, there was a well-healed, 4-cm by 3/4 inch nontender, non-adherent, smooth scar on the buttock.  There was no inflammation, edema, ulcerations, keloid formation, breakdown of skin, or elevation or depression of the scar.  

On a separate VA rectal examination in August 1998, the Veteran reported episodic pain in the peroneal area since service, and said that experienced severe peroneal pain in 1990 that was so bad, he was unable to move his body below the waist and had to be transported to a hospital by ambulance.  He said the pain eventually resolved and he was able to walk, but continues to have peroneal pain anywhere from one to four times a month since then, lasting from five minute to a half hour.  He denied any loss of sphincter control, bleeding, thrombosis or hemorrhoids.  On examination, there was a well-healed 4 by 3/4 inch scar in the rectal area.  There was normal sensation in the rectum, the anus and rectum appeared normal, and there was no evidence of an abscess.  The diagnosis was chronic pain syndrome from previous rectal abscess.  

When examined by VA in December 1999, the Veteran reported that the perianal scarring itself was not painful, but that he has frequent perianal pain associated with bowel movements.  He also reported that he sustained an injury to his lower back (herniated disc at L4-5) in 1990, when he fell down stairs at a medical facility where he worked.  On rectal examination, there was diminished pain sensation over the scar area.  

When examined by VA in December 2006, the Veteran reported non-radiating perianal pain daily, aggravated by defecation.  He denied any bleeding from hemorrhoids or any current treatment.  On examination, there were no hemorrhoids, fissures, or bleeding, the size of the lumen appeared normal, and there was minimal fecal leakage.  The Veteran declined a digital examination out of fear of exacerbating the rectal pain.  The diagnosis was fecal incontinence secondary to perirectal abscess surgery.  The examiner indicated that the rectal abscess damaged the perirectal tissue and that scarring following surgery entangled some of the important nerves causing pain and weakening the anal sphincter, leading to fecal incontinence.  The examiner opined that the rectal abscess and surgery caused his fecal incontinence and perianal pain.  

Concerning the Veteran's rectal problems other than the pain syndrome, the Board notes that service connection was established for fecal incontinence secondary to excision of the rectal abscess by the RO in December 2006, and was subsequently assigned a 60 percent evaluation.  The Veteran was notified of the rating decision and did not appeal.  

The Veteran was examined for VA purposes again in June 2009, when his complaints and the clinical findings were not significantly different from those reported on the prior VA examinations.  The Veteran reported severe anorectal pain lasting no more than a few seconds about five times a week, which are sometimes, but not always aggravated by defecation.  The examiner opined that the Veteran's anorectal scarring involved nerves and muscles causing chronic pain and incontinence.  However, the examiner did not identify any specific nerves involved or offer any assessment as to the severity of nerve damage.  

Given the Veteran's complaints, the additional nonservice-connected back disability, and the absence of a definitive opinion as to the specific etiology of his rectal pain, the Board remanded the appeal in November 2009, for a VA neurological examination to determine the nature and etiology of the his rectal pain and the severity of the surgical scar.  Thereafter, the Veteran was scheduled for a VA examination in October 2010, but failed to report and did not contact VA to reschedule.  

VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, disposition of the matter will be based on the nature of the claim; that is, whether it is an original claim, a reopened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, as in this case, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a claim reopened for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

As the Veteran failed to report for the scheduled VA examination, his disability must be evaluated based on the evidence of record.  That is, the Veteran's chronic pain syndrome is evaluated under the rating codes for skin disabilities, and Board will not speculate as to what, if any, additional disability maybe associated with the surgical abscess scar, such as, possible nerve damage.  

In the present appeal, the Veteran's chronic (rectal) pain syndrome is rated by analogy to a tender and painful scar under Diagnostic Code (DC) 7804.  At this point, it should be noted that VA regulations for the evaluation of skin disabilities were revised effective August 30, 2002.  The current claim was received prior to August 2002.  Thus, the prior and revised regulations are applicable to the Veteran's claim.  The evidentiary record showed that the RO considered both the old and the revised rating criteria, and that the Veteran was provided with both rating criteria in the statement of the case (SOC) in March 1999, and a supplemental statement of the case (SSOC) in March 2009.  Additionally, VA recently amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  

Under the old criteria for DC 7804, a 10 percent rating is assigned if the scar is superficial, tender and painful on objective demonstration.  The revised criteria for DC 7804 provides for a 10 percent evaluation for superficial scars that are painful on examination.  

Other potentially applicable rating codes include DCs 7803 and 7805.  The criteria under these rating codes were essentially unchanged, and provided for a 10 percent evaluation under old DC 7803, for a scar that is superficial, poorly nourished, with repeated ulceration.  Under the revised criteria for DC 7803, a 10 percent evaluation is assigned for unstable, superficial scars.  The old and revised rating criteria under DC 7805, directs that scars are to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (effective before and after August 30, 2002).  

Also, DC 7801 and 7802, as in effect prior to August 30, 2002, were applicable only to burn scars.  However, effective August 30, 2002, these Codes were revised to eliminate this requirement.  

Under the revised DC 7801, scars other than head, face, or neck, that are deep or that cause limited motion, a 10 percent disability rating is for assignment for an area or areas exceeding 6 square inches (39 sq cm); a 20 percent rating is assigned for an area or areas exceeding 12 square inches (77 sq. in); a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 sq. in), and a 40 percent rating is assigned for an area or areas exceeding 144 square inches (929 sq. in).  

Under the revised DC 7802, scars, other than of the head, face or neck, that are superficial and that do not cause limited motion warrant a 10 percent evaluation when the scars cover an area or areas of 144 square inches (929 sq. cm.) or greater.  

DC 7800 provides the criteria for the evaluation of the disfigurement of the head, face, or neck, and as such, is not applicable to the Veteran's claim.  

Applying the rating criteria to the facts of this case, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's chronic pain syndrome from the rectal abscess scar.  As previously noted, DC 7800 is not applicable in this case, and a 10 percent evaluation represents the maximum schedular rating available under DCs 7802, 7803, and 7804.  Consequently, the Veteran is not entitled to an increased evaluation under those diagnostic codes.  

In addition, the rectal scar does not encompass an area exceeding six square inches (39 square centimeters) (DC 7801), nor is there any objective evidence that the scar or chronic pain syndrome causes any limitation of motion of a body part.  (DC 7805).  Thus, an evaluation in excess of 10 percent is not warranted under these or any other potentially applicable diagnostic code associated with scars and their residual effects.  See 38 C.F.R. § 4.118 (effective before and after August 30, 2002).  

As there is no other potentially applicable diagnostic code that would provide for a higher evaluation, the Board finds that the 10 percent evaluation currently assigned for the Veteran's chronic pain syndrome associated with the rectal abscess scar is entirely appropriate and accurately depicts the severity of the condition for the entirety of the rating period on appeal.  Accordingly, an increased evaluation is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's chronic pain syndrome associated with the rectal scar, to the extent demonstrated from the available evidence, are consistent with the schedular criteria, and there is no objective evidence that any manifestation related to his service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disability, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Board is cognizant that the Veteran is in receipt of Social Security disability.  However, the award was based solely on his nonservice-connected back disability, and the Veteran has not offered any competent medical or lay evidence that his chronic pain syndrome, alone, renders him unemployable.  In this regard, the Board notes that despite his chronic pain syndrome, the Veteran was employed for many years until an industrial back injury rendered him unemployable for Social Security purposes.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

An increased evaluation for chronic pain syndrome from previous rectal abscess is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


